DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer was filed and approved on 12/29/2021. Claims 1-20 are allowed.
	

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art of record do not teach or suggest … a trusted execution environment comprising:
a trusted agent to assign a first cryptographic key to a first application executing on the computing device, the first cryptographic key selected from a plurality of cryptographic keys that are to be assigned to a plurality of different applications;
an accelerator device comprising:
a plurality of address range registers to associate a plurality of memory address ranges with the plurality of cryptographic keys;
a secure memory agent to map a direct memory access request to a protected memory region;
an authentication tag controller to initialize an authentication tag in response to an initialization command from the trusted execution environment; a direct memory access engine to initiate a transfer of data between a host memory and an accelerator device memory in response to a descriptor from the trusted execution environment, wherein the descriptor comprises a target memory address and is indicative of a transfer direction; a memory range selection engine comprising at least one comparator to compare the target memory address with a plurality of address ranges and to select a cryptographic key from the plurality of plurality of address range registers based on the target memory address; and an accelerator cryptographic engine to (i) perform a cryptographic operation with the data in response to a transfer of the data and (ii) update the authentication tag in response to the transfer of the data; wherein the authentication tag controller is further to finalize the authentication tag in response to a finalization command from the trusted execution environment.…in combination and relationship with the rest of claim as being claimed in claims 1, 9, 16.
Therefore, claims 2-8, 10-15, 17-20 are allowable as being dependent upon independent claims 1, 9, 16.


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in telephonic interview from Mr. Jed W. Caven on January 24, 2022.
The application has been amended as follows:
Amend the following claim 1.

1. A computing device for secure data transfer, the computing device comprising: a trusted execution environment comprising: a trusted agent to assign a first cryptographic key to a first the transfer of the data and (ii) update the authentication tag in response to the transfer of the data; wherein the authentication tag controller is further to finalize the authentication tag in response to a finalization command from the trusted execution environment.



Any comments considered necessary by applicant must be submitted no later than the

payment of the issue fee and, to avoid processing delays, should preferably 

accompany the issue fee. Such submissions should be clearly labeled "Comments on 

Statement of Reasons for Allowance.”


(see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to secure communications of data with the accelerator in a trusted execution environment.

Tolfmans (Pub. No. US 2013/0326233); “Locating Cryptographic Keys Stored in a Cache”;
-Teaches retrieving a particular cryptographic key from the cache…the cache is first searched to locate this cryptographic key…see par. 8.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 5712724219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2436